Garoutte, J.
This is an action of ejectment, and as a defense it is claimed that the realty involved is the separate property of respondent,, Julia A. Bray.
Her title rests upon the validity of a deed given to her by Watson A. Bray, her husband and corespondent, August 3, 1881. It is here claimed that this transfer of the realty was void, upon the ground that it was made with intent to defraud Watson A. Bray’s creditors, and the determination of the court as to the validity of this deed points the judgment in the case. The trial court by its findings of fact declared in favor of the deed, and those findings of fact are now assailed as unsupported by the evidence.
This action was tried and submitted upon testimony taken in two other cases, and it is now insisted that for such reason this court should take a first and original view of the evidence introduced, and weigh and measure it by the same standard and test that the trial court was required to apply. In other words, it is contended that the evidence should be examined and gauged the same as though the question here presented arose by an original proceeding pending in this court. This position of appellant is unsound. The court has declared the .rule contrary to the principle sought to be invoked. (Reay *505v. Butler, 95 Cal. 215; Brown v. Campbell, 100 Cal. 635; 38 Am. St. Rep. 314.)
The question still remains, Is there a substantial conflict in the evidence as to whether or not W. A. Bray made this conveyance to his wife with intent to defraud his creditors? Appellant’s counsel say: “Assuming, then, that Bray was insolvent and the deed was a gift, the question arises, Doe,s not the law pronounce the gift fraudulent and void even as against Bray’s denial of a fraudulent intent? We say it does, notwithstanding the provisions of the code that the fraudulent intent is a question of fact.” It was held in Bull v. Bray, 89 Cal. 286, in language plain and positive, that in this state there are no conditions under which the law will or can pronounce a gift void, as having been made with intent to defraud creditors. Courts and juries may so declare as matter of fact, but it cannot be so declared as a matter of law. It is further stated in appellant’s brief that the case of Bull v. Bray, “simply decides a question of practice in regard to findings.” It is evident that the scope and effect of that decision is entirely misunderstood by counsel, for a most important principle of law is laid down in that decision; a principle which will certainly maintain in this state as long as the present legislation upon this question remains upon the statute books. Threlkel v. Scott (Cal., Nov. 25, 1893), 34 Pac. Rep. 851, does not limit the effect of the principles declared in Bull v. Bray, and in no way militates against any thing there decided.
Did Watson A. Bray transfer this real estate to his wife for the purpose of preventing his creditors from applying the same to the payment of his debts ? The court found that the transfer was made with no such purpose, and with that finding of fact we entirely concur. Probably a finding to the contrary could not be supported by this record. Let us note the. salient facts. At the time Bray made the deed to his wife he was a man of large affairs, and engaged in many business enterprises. His assets and liabilities each approxi*506mated seven hundred thousand dollars. He had numerous tracts of real estate in various localities, and personal property of almost every kind and character. His credit was good, as conclusively evidenced by the fact that he continued to carry on these vast business enterprises for three and one-half years subsequent to the transfer of this land to his wife. The land so transferred was of the value of about six thousand dollars, a trifling value as compared to his vast assets. At this time he was the owner' of, and residing with his family upon, residence property of equal value with the property transferred, and upon this property he filed no homestead, but it finally passed to his creditors. To our minds these circumstances are amply sufficient to sustain the findings of fact bearing upon the honesty of Bray’s intention in conveying this tract of land to his wife.
For the foregoing reasons it is ordered that the judgment and order be affirmed.
HarrisoN, J., and YaN Fleet, J., concurred.
Hearing in Bank denied.
Beatty, C. J., did not participate in the order denying a hearing in Bank.